Citation Nr: 9928867	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to February 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied an increased 
evaluation for a low back disorder and also denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability. 

The case was previously before the Board in March 1997, at 
which time the rating for the veteran's low back disorder was 
increased to 60 percent disabling and the TDIU claim was 
Remanded to obtain additional medical records and to enable 
assessment of the veteran's industrial adaptability.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran has an Associate of Arts Degree, to include 
technical math, training in assessing strengths of materials, 
structural design and computer assisted design (AutoCAD) and 
training as an Architectural Drafter. 

3.  The record as a whole is insufficient to establish that 
the veteran is precluded from all types of gainful employment 
by reason of his service connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well- 
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Initially, the Board notes that the argument has been 
advanced that a Remand is again necessary to obtain a 
discussion of the veteran's industrial adaptability as per 
the March 1997 Remand.  However, the record as developed, 
including the veteran's comprehensive vocational 
rehabilitation records, actually present a more inclusive 
image of the veteran in those regards.  Thus, the Board 
considers the objectives of the remand to have been 
completely satisfied without any prejudice to the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998). 

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided a minimal rating of 60 
percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one of the several having a 
minimal rating of 40 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total service-connected disability rating based on 
individual unemployability may be granted even though the 
disability rating does not meet the schedular criteria if the 
veteran's disabilities, in light of his education and 
occupational background, preclude him from securing and 
following a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

In this case, since the veteran's service-connected low back 
disability is rated 60 percent, he satisfies the percentage 
rating standards for individual unemployability benefits.  
However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
his service-connected disability.  Thus, the  issue is 
whether his low back disability precludes him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to his resume the veteran has recently sought 
employment as an Architectural Drafter.  He has an Associate 
of Arts Degree and is skilled in the field, to include 
technical math, strengths of materials, structural design and 
computer assisted design (AutoCAD).  His military service 
included work as a boiler technician, diesel mechanic, and 
duties involving fuel and fresh water systems maintenance, 
testing and distribution.

The veteran is service-connected for a single disability, a 
status post L4-5 diskectomy with left hemilaminotomy and 
chronic lower back pain, currently evaluated as 60 percent 
disabling under Diagnostic Code 5293, intervertebral disc 
syndrome.

In the Fall of 1995, the veteran entered into a degree 
program for architectural drafting at the Hiram G. Andrews 
Center.  He completed his degree in consecutive semesters in 
August 1997.  The veteran has complained that his 
participation in the degree program was severely compromised 
by his back pain and that he lost considerable time from 
school as a consequence of his disability.  However, the 
school reported in correspondence dated in December 1998 that 
the veteran's attendance exceeded catalog requirements.  The 
veteran achieved a 3.12 grade point average.  The veteran 
reported having applied for only one employment position 
since graduation.

A psychiatric activities assessment noted no difficulties in 
social functions.  The veteran reported no problems with 
coworkers or supervisors.  He complained that he was unable 
to complete housekeeping chores, or do the shopping due to 
his back pain.  The veteran reported that his medications 
were not a factor in his ability to do housekeeping.  He was 
able to drive.  

The veteran's vocational record reflects that he did not make 
scheduled phone calls and, on follow up by the office of 
vocational counseling, he indicated that he had  lost the 
phone number.  A January 16, 1998 special report of training 
noted that the veteran was employable but that updating his 
skills might be helpful.  In June 1998, the veteran sought 
additional training in the form of a Bachelors degree.  He 
was advised to seek employment first.  A note from late June 
1998 recorded that the veteran reported that his wife worked 
full time and that he took care of the children.  The 
counselor reported that the veteran didn't "seem ready to 
work."

Since the case was Remanded, additional medical records from 
the period prior to the veteran participating in vocational 
rehabilitation have been associated with the claims file.  
The veteran's condition reflected by such records, however, 
was considered in earlier RO rating actions of July 1993 and 
November 1994, which granted the veteran temporary total 
ratings under 38 C.F.R. § 4.29 from May 20, 1993 to the end 
of June 1993, and from June 28, 1994 to the end of July 1994.  
This evidence does not show that the veteran's service-
connected low back disability is currently productive of 
unemployability, within the meaning of the cited legal 
authority.

The veteran was afforded a VA spine examination in March 
1998, at which he complained of daily pain, intermittent leg 
weakness and back stiffness.  He reported using a cane 
intermittently and claimed to need bedrest every three weeks 
or so.  When he suffered a flare-up, he would be bedridden.  
The examiner commented that prolonged periods of sitting 
would be difficult.  Range of motion testing showed flexion 
to 40 degrees; extension to 10 degrees with pain.  Lateral 
flexion was 10 degrees bilaterally.  There was straightening 
of the normal lordotic curvature with a mild kyphosis.  
Marked spasm in the back was also present.  There was 
noticeable tenderness in the lower back.  Back musculature 
was well developed.  Deep tendon reflexes were 2+ and equal.  
There was good sensation in both feet and no foot throb.  A 
disc bulge was shown on MRI at the site of his previous 
surgery.  The surgeon, per report of the veteran, indicated 
that surgery may not be beneficial.  Diagnosis was chronic 
low back pain, chronic pain, history of laminotomy and 
recurrent herniated disc.  The examiner commented that the 
veteran had marked limitation of motion as a result of his 
herniated disc.  

The veteran's back disability is evaluated pursuant to 38 
U.S.C.A. § 4.71, Diagnostic Codes 5293, which specifically 
addresses intervertebral disc syndrome.  The veteran has been 
assigned a 60 percent evaluation under this code, which 
corresponds to a pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Such a rating is the maximum rating allowed under 38 C.F.R. § 
4.71a, Code 5293 (1998).  Moreover, the Board considers that 
a rating of 60 percent under DC 5293, which requires 
characteristic pain, adequately reflects the veteran's 
functional impairment due to pain as indicated by the medical 
evidence.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59.

Based on the above evidence, the Board finds that the 
veteran's service-connected disability is not so severe as to 
preclude all forms of gainful employment.  Although he has 
some limitation in employability, namely with respect to 
performing manual labor, he is adequately compensated for 
this in his current disability evaluation, and he is not 
shown to be unable to procure other forms of work not 
involving extensive manual labor.  He has obtained vocational 
rehabilitation in architectural drafting, which is not shown 
to be substantially impeded by his service-connected 
disability.  The record demonstrates that he has benefited 
from additional training, and he even has been encouraged to 
seek employment.  The Board observes that the veteran's 
vocational rehabilitation file strongly indicates that the 
veteran is capable of employment.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim that he is permanently precluded from 
securing substantially gainful employment solely by reason of 
his service-connected status post L4-5 diskectomy with left 
hemilaminotomy and chronic lower back pain.  There is no 
indication of any recent hospitalization for the service-
connected back disability.  For the aforesaid reasons, the 
Board finds that this case does not present such exceptional 
circumstances as to warrant referral to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b), 4.16(b) (1998).

The Board is aware of the extent of the veteran's low back 
disability.  The most recent VA compensation examination 
indicated that it is symptomatic on a daily basis and 
productive of marked limitation of motion of the lumbar 
spine.  Such disability would obviously limit the veteran's 
employment options and undoubtedly preclude any job involving 
manual labor.  However, his current 60 percent rating 
contemplates pronounced disability.  See 38 C.F.R. § 4.71a, 
Diagnostic code 5293.  The most recent VA examiner did not 
opine that the veteran was unemployable due to his low back 
disability.  In fact, there is no medical opinion of record 
to support the veteran's claim that he is unable to perform 
all forms of substantially gainful employment consistent with 
his education and employment experience due solely to his low 
back disability.  As noted above, VA vocational 
rehabilitation counselors have addressed that question and 
they have recommended employment.     

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

